MILLS, Judge.
Fenner appeals from an adverse final judgment which dismissed his amended complaint without leave to amend. The final judgment was entered on 11 February 1975 and dismissed the amended complaint on the ground that it was barred by the four year statute of limitations set forth in Section 672.725(1), Florida Statutes (1973). Fenner contends that the applicable statute of limitations is five years as set forth in Section 95.11(3), Florida Statutes (1973).
'■ The trial court erred in two respects. Firstly, Section 672.725(1) was repealed by Chapter 74-382, Section 26, Laws of Florida, effective 1 January 1975. Lastly, the action brought by Fenner on a written warranty not under seal is governed by the statute of limitations set forth in Section 95.11(3).
We reverse the judgment and remand for further proceedings.
McCORD, Acting C. J., and SMITH, J., concur.